IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45772

STATE OF IDAHO,                                  )
                                                 )   Filed: August 31, 2018
       Plaintiff-Respondent,                     )
                                                 )   Karel A. Lehrman, Clerk
v.                                               )
                                                 )   THIS IS AN UNPUBLISHED
RICARDO ANGEL RODRIGUEZ,                         )   OPINION AND SHALL NOT
                                                 )   BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Ricardo Angel Rodriguez pleaded guilty to felony receiving a stolen vehicle in violation
of Idaho Code § 49-228. Rodriguez was sentenced to a unified term of five years, with three
years determinate, and the district court retained jurisdiction.      Rodriguez timely appealed,
asserting the district court abused its discretion by imposing an excessive sentence. This Court
issued an unpublished opinion affirming Rodriguez’s judgment of conviction and sentence.
State v. Rodriguez. Docket No. 45233 (Ct. App. Feb. 5, 2018). While that appeal was pending,
the district court entered an order relinquishing jurisdiction and executed the underlying
sentence. Rodriguez appeals, claiming that the district court erred by relinquishing jurisdiction.



                                                 1
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate.           We hold that
Rodriguez has failed to show that the district court abused its discretion in relinquishing
jurisdiction.
        The order of the district court relinquishing jurisdiction is affirmed.




                                                  2